Citation Nr: 1446792	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ankle degeneration.

4.  Entitlement to service connection for left ankle degeneration.

5.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and chronic pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 through October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that decision.  Original jurisdiction over this matter was transferred subsequently to the RO in Muskogee, Oklahoma.

Testimony was received from the Veteran during a February 2011 video conference hearing.  A transcript of this testimony is associated with the claims file.

In April 2011, the Board remanded this matter for further claims development, to include affording the Veteran VA examinations of his claimed hearing loss, tinnitus, ankle disorders, and lung disorder, and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed development action has been performed.  For the reasons discussed below, however, the Board is of the opinion that yet additional development is required for the issue of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia.  As to the remaining issues, however, the Board is prepared to consider the issues on appeal on a de novo basis.

The issue of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss and tinnitus were sustained as a result of in-service acoustic trauma.

3.  The Veteran has a chronic left ankle strain; however, the evidence does not show that this disorder was sustained during service, as a result of an injury or illness sustained during service, or within a one year period after the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for left ankle degeneration are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable action taken below as to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, no further notification or assistance in developing the facts pertinent to those limited matters is required at this time.  Indeed, any such action would result only in delay.

Regarding the issue of the Veteran's entitlement to service connection for left ankle degeneration, a pre-rating May 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which a disability rating and an effective date are assigned for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's October 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been associated with the record.  The Veteran has not identified any private medical treatment that is relevant to his claimed left ankle disability; hence, VA is not under an obligation to seek out any private records in connection with the Veteran's left ankle claim.  The Veteran was also afforded a VA examinations in May 2011.  With respect to the issues decided herein, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Bilateral Hearing Loss

In his claims submissions and February 2011 hearing testimony, the Veteran alleges that he has bilateral hearing loss which resulted from in-service acoustic trauma from constant boat diesel engine noise during his service in the United States Coast Guard.  According to the Veteran, he served primarily as a boatswain's mate, which required him to be in close proximity to diesel engines.  He recalled during his hearing that he served on sea vessels that ranged from being 17 to 44 feet long.

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, repeated post-service audiometric testing does show that the Veteran has disabling hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during the Veteran's initial VA audiology consult in April 2007 revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
45
65
LEFT
25
30
25
45
60

Repeat audiometric testing performed during a May 2011 VA audiological examination showed continuing elevated high frequency pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
65
LEFT
20
25
25
55
65

Based on the above findings, the Veteran was diagnosed with bilateral sensorineural hearing loss in both ears the April 2007 consult.  That diagnosis was confirmed by the May 2011 VA examiner.

During the VA examination, the Veteran continued to report that he served as a boatswain's mate in the Coast Guard.  In terms of his post-service occupation, he reported that he worked for two years as a retail manager at a drug store, as a bank teller for two years, as a wholesale truck driver for 13 years, briefly as a corrections officer, and finally, for the previous two to three years in sales and maintenance for a laboratory.  He denied ever being required to participate in a hearing conservation program in any of his occupations, or requiring a hearing test at any time after his separation from service.  In sum, the Veteran appears to deny having any significant post-service noise exposure at all.  In discussing the Veteran's history of in-service noise exposure, the examiner observes that the Veteran denied ever being directly involved in an armed conflict during service.  Notably, the examiner makes no mention of the Veteran's reported exposure to diesel boat engine noise while performing his duties as a boatswain's mate.

The examiner opined that the Veteran's sensorineural hearing loss is less likely than not due to in-service acoustic trauma.  As rationale, the examiner noted that there is no previous mention of hearing loss in the claims file and that the Veteran was unable to provide a specific time frame of onset.  Further, the examiner appears to place particular importance on the fact that the Veteran denied ever being in an armed conflict during service, and based on that, opines further that the Veteran's duties in the Coast Guard were not of such a nature that he would have been exposed to loud noise levels.  Again, in doing so, it appears to the Board that the examiner did not consider the Veteran's reported exposure to constant diesel boat engine noise.

Essentially consistent with the assertions raised by the Veteran in his claims submissions and hearing testimony, the Veteran's DD Form 214 documents service in the United States Coast Guard.  Although a specific military occupational specialty is not noted on the DD Form 214, the Board finds no specific evidence that contradicts the Veteran's assertions that he served as a boatswain's mate.  Under the circumstances, the Board finds that the Veteran's assertions regarding the nature of his service are credible.  In view of the Veteran's credible assertions that he served primarily on board seagoing vessels ranging in length from 17 to 4 feet, the Board finds also that the nature of the Veteran's service is consistent with noise exposure to constantly running diesel boat engine noise. 

Interestingly, the Veteran's treatment records show that the Veteran never underwent audiometric testing for pure tone thresholds during his active duty service.  Similarly, the records show that the Veteran's speech recognition abilities were never tested via Maryland CNC word list.  In that regard, the records show only that voice whisper tests were administered during the Veteran's October 1970 enlistment examination and October 1974 separation examination.  The Board observes, however, that voice whisper tests are insufficient for purposes of determining the presence of a hearing loss disability.  38 C.F.R. § 3.385.

Subject to the foregoing, the Board notes that the Veteran did testify during his video conference hearing that he began noticing hearing loss during his period of active duty service.  In the absence of any evidence of reliable in-service audiological testing, the Board is inclined to find that those assertions are also credible.  Further, the Veteran has also denied having any significant post-service acoustic trauma.  Given the occupational history given by the Veteran during his VA examination, the Board agrees that the Veteran's post-service occupational duties did not likely entail exposure to significant noise levels.

In view of the foregoing, the Board concludes that there is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  Resolving doubt as to that question in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  To that extent, this appeal is granted.

	B.  Tinnitus

Regarding tinnitus, the Veteran testified during his video conference hearing that he currently experiences constant ringing in his ears.  He testified further that he began noticing that ringing during service, particularly after debarking from boats at the ends of his tours.

The service treatment records are silent for any reported ringing in the Veteran's ears or other symptoms or manifestations related to tinnitus.  Similarly, there is no mention of tinnitus in the Veteran's post-service treatment records.  Noting the same, and based on that rationale, the May 2011 VA examiner opined that it is less likely than not that the Veteran's tinnitus is due to in-service acoustic trauma.

The Board does not see any inconsistencies in the record concerning the Veteran's reported history of the onset of tinnitus during service.  In view of the same, the Board concludes also that the evidence is in approximate balance as to the question of whether the Veteran's tinnitus was sustained during, or caused by, the Veteran's active duty service.  Again, resolving doubt as to that question in the Veteran's favor, the Board finds that service connection for tinnitus is also warranted.  To that extent, this appeal is granted.

	C.  Left Ankle Degeneration

In his April 2007 claim, the Veteran asserts entitlement to service connection for a left ankle disability.  In support of this assertion, he alleges without elaboration that he had "an accident" during service.  A February 2008 statement from the Veteran's brother, E.K., reports that the Veteran injured his leg in a motorcycle accident that occurred during the Veteran's period of service.  Based on the foregoing, the Veteran appears to be asserting that he injured his left ankle in an in-service motorcycle accident.

Alternatively, the Veteran asserts in his January 2008 Notice of Disagreement (NOD) and statement that his left ankle disorder may be attributable to impact on his ankles which were sustained during service while running, marching, and performing sea duties in rough seas on steel decking.

A review of the service treatment records reveals that the Veteran's October 1970 enlistment examination showed normal findings of the feet and lower extremities.  An August 1974 service treatment record reflects that the Veteran was treated for neck and knee injuries sustained in a motorcycling accident.  Contrary to the Veteran's assertions, however, those records make no mention of any ankle-related complaints, findings, or diagnoses.  The Veteran's subsequent October 1974 separation examination notes that an examination of the feet and lower extremities was also normal.  No complaints related to the left ankle were noted in the separation examination report.

Post-service treatment records, which consist of VA treatment records from January through May of 2007, include a March 2007 record which notes complaints of bilateral ankle pain.  Notably, there is no indication in the record of any reported time frame of onset or duration of symptoms.  X-rays of the ankles showed mild degenerative joint disease, although a musculoskeletal examination and an examination of the lower extremities did not reveal any abnormalities.

During a May 2011 VA examination, the Veteran reported that he developed ankle pain during service, beginning in 1971.  Contrary to the earlier assertions raised in his claims submissions, he denied at that time having any specific injury to his ankles;, however, continued to allege that he aggravated his ankle pain in his 1974 motorcycle accident.  Regarding his current symptoms, he reported constant pain, weakness, fatigability, and lack of endurance in both ankles and that his ankles were prone to being twisted.  He denied receiving any regular treatment for his ankles, stating that he was unable to afford treatment.

A physical examination of the left ankle revealed mild tenderness on palpation over the anterior aspect.  Mild laxity was also noted.  Demonstrated left ankle motion included full dorsiflexion to 20 degrees and slightly diminished plantar flexion to 40 degrees with pain (the Board notes for comparison purposes that full ankle motion consists of dorsiflexion to 20 degrees and plantar flexion to 45 degrees).  Contrary to the previous March 2007 x-rays, studies performed during the VA examination revealed essentially normal findings in the left ankle, including no sign of significant degenerative changes.

The examiner diagnosed a chronic strain, and opined that the diagnosed disorder is less likely than not related to the Veteran's active duty service.  For rationale, the examiner points out that there is no evidence in the claims file that the Veteran was treated for ankle injuries during service, and indeed,  no evidence that the Veteran received treatment for either ankle prior to 2007.

Overall, the evidence shows that the Veteran's left ankle disorder is not related to his active duty service.  Although the Veteran appears to allege that he injured his left ankle in an in-service motorcycle accident, the service treatment records corresponding to treatment following that accident make no mention of any left ankle complaints or findings.  Further, no left ankle abnormalities were noted, and no subjective left ankle complaints were raised, during the Veteran's subsequent separation examination.  Given these inconsistencies in the record, the Board finds that the Veteran's assertions that he sustained a left ankle injury during service are not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Accordingly, the Board assigns no probative value to such assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that in addressing lay evidence and determining its probative value, if any, elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted") must be considered).

To the extent that the Veteran has alleged that his current left ankle disability may have resulted from repeated impact and wear on his ankles during service, the evidence also does not support that assertion.  In that regard, there is no evidence in the record, other than the Veteran's lay assertions, of such an etiological relationship.  Indeed, the only opinion in that regard that has been rendered by a medical professional is the VA examiner's May 2011 negative opinion.  This opinion is supported by rationale that has been reached following a review of the claims file, an accurate understanding of the Veteran's medical history, and objective findings from the May 2011 examination.  As the provided conclusion and rationale is consistent with the other evidence of record, the Board is inclined to assign full probative weight to the VA examiner's May 2011 opinion.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran would be competent to report when his left ankle symptoms began and how long they have endured.  Here, however, he does not make any assertion that his left ankle problems began during service, but rather, is asserting that his current left ankle condition is in some way related to in-service impact and wear on his left ankle.  The question of whether there is a relationship between the Veteran's current condition and remote in-service impact on his ankles that occurred nearly 40 years ago would appear to present a complex question that is not susceptible to simple observation.  In view of the same, the Board does not assign any probative weight to the Veteran's assertion that his current left ankle condition resulted from in-service impact and wear on his left ankle.

As the Board assigns significantly greater weight to the VA examiner's May 2011 opinion than it does to the Veteran's lay assertions, the Board concludes that the Veteran's chronic left ankle strain has not been shown as having resulted from impact and wear on his ankles caused by his activities during service.  Under the circumstances, the Veteran is not entitled to service connection for any disabilities resulting from his claimed respiratory distress or chemical sensitivity.  To that extent, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for left ankle degeneration is denied.


REMAND

Although the Board regrets the further delay, the Board finds nonetheless that still additional development is required for the Veteran's claims for service connection for a lung disorder, to include COPD and chronic pneumonia, and, service connection for right ankle degeneration.

In a January 2008 statement and in his February 2011 hearing testimony, the Veteran has alleged that he was hospitalized during service for diagnosed pneumonia that was reportedly sustained after performing an at sea rescue operation of Haitian refugees.  According to the Veteran, his condition was of such severity that he was treated, placed in an oxygen tent, and maintained under quarantine for a period of over a week.  In his testimony, he recalled that such hospitalization and treatment was rendered at a facility called "Bobby Scardins Hospital."  It is unclear from the Veteran's statement and testimony as to whether that is a private facility or a military facility.

The Veteran's service treatment records have been associated with the claims file; however, they do not contain any hospitalization records.  Similarly, the Board notes that VA has previously undertaken efforts to obtain hospital records from Martin Memorial Hospital for reported post-service hospitalization and treatment.  There is no indication in the record, however, that VA has made any attempt to locate and obtain the records for the Veteran's reported in-service hospitalization at "Bobby Scardins Hospital."  Such records are highly relevant to the question of whether the Veteran did sustain a pulmonary condition during service, and hence, bear directly upon the question of whether the Veteran's current lung disorder is related in some way to his active duty service.  As such, VA must now undertake efforts to locate and obtain the Veteran's hospital records from "Bobby Scardins Hospital."  38 C.F.R. § 3.159(c).

Concerning his claim for service connection for right ankle degeneration, the Veteran has argued, among other assertions, that he aggravated a pre-service right ankle injury in a motorcycle accident that occurred during his period of active duty service.  Consistent with the Veteran's assertions, an October 1970 enlistment examination notes that the Veteran did sustain a right ankle fracture three years before his enlistment.  Also consistent with the Veteran's assertions, service treatment records from August 1974 show that the Veteran was involved in a motorcycle accident.

Consistent with the Board's previous remand, the Veteran was afforded a VA examination in May 2011.  The Veteran asserted again that he aggravated his ankle pain in his 1974 motorcycle accident.  Based upon review of the claims file, the Veteran's reported history, and the findings from the examination, the examiner diagnosed chronic right ankle strain.  Although the examiner opined that it is less likely than not that the chronic right ankle strain is related to the Veteran's active duty service, he did not offer an opinion as to whether the chronic right ankle strain resulted from an in-service aggravation of the pre-service right ankle fracture.  Under the circumstances, the VA examiner's May 2011 opinion is incomplete.

In view of the foregoing, the claims file should be provided again to the same VA examiner who performed the May 2011 examination.  Upon review of the claims file, the examiner should provide an addendum opinion as to whether the Veteran's chronic right ankle sprain resulted from in-service aggravation of his pre-service right ankle fracture.  If the same VA examiner who performed the May 2011 examination is unavailable, then the claims file should be provided to a new VA examiner for a new right ankle examination.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his claimed lung disorder since May 2007.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, and service connection for right ankle degeneration.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and obtain the records from his reported in-service hospitalization for pneumonia at "Bobby Scardins Hospital."

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his lung condition since May 2007.

2.  Make efforts to obtain the Veteran's hospital records from "Bobby Scardins Hospital" as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any other development action deemed necessary.  Contemplated development should include consideration of whether it is necessary to obtain an addendum report from the same VA examiner who performed the May 2011 examination and/or to arrange the Veteran to undergo a new VA examination of his claimed lung disorder.

4.  The claims file should be forwarded to the same VA examiner who performed the May 2011 VA examination of the Veteran's right ankle.  The examiner should review the entire claims file and provide an opinion as to the likelihood that the chronic right ankle strain diagnosed during the May 2011 VA examination is the result of an in-service aggravation of the Veteran's pre-service right ankle fracture.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the May 2011 VA examination is unavailable, or, the examiner determines that the opinion being sought cannot be rendered without re-examination of the Veteran, then the Veteran should be arranged to undergo a new VA examination for the opinion requested above.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, and entitlement to service connection for right ankle degeneration, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


